Citation Nr: 0100606	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-20 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of overpayment of improved death 
pension benefits in the amount of $21,012.00.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1971.  He died in May 1992.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 decision of the Committee 
on Waivers and Compromises (Committee) which denied the 
appellant's request for an overpayment of $21,012.00 in death 
pension benefits.


REMAND

The appellant was granted improved death pension benefits as 
of November 1994.  Between November 1994 and January 1998, 
there is nothing in the record to reflect communication 
between the RO and the appellant.  In a January 26, 1998, 
letter to the appellant, the RO stated, "This supplements 
our previous letter concerning your income.  A review of our 
records shows that you have not responded."  There is no 
previous letter of record.

In the June 1999 decision on appeal, the Committee stated 
that Improved Pension Eligibility Verification Reports (EVRs) 
from 1995 to 1997 were not of record and noted that it did 
not know the income the appellant reported for 1995 and that 
the appellant did not report subsequent income.  In the 
August 1999 statement of the case, the RO stated that the 
appellant had been advised "on several occasions" after the 
initial award in November 1994 that she needed to report 
changes of her income.  It further stated that there was no 
evidence in the claims file to establish that the appellant 
had submitted EVRs from 1995 to 1997.  As stated above, there 
is no evidence in the claims file of correspondence between 
the RO and the appellant from the time of the award in 
November 1994 until January 1998.

Based on the appellant's statements, however, she indicates 
that she responded to all VA correspondence in the past, but 
she states she did not make copies of such correspondence.  
The appellant does not state specifically that this included 
the submission of EVRs from 1995 to 1997.

Therefore, the Committee determined the amount of the 
appellant's debt by totaling the benefits paid to her from 
February 1995 until payments were stopped.  The Committee 
determined that VA was not at fault and that the appellant 
was solely at fault.

The Board has determined that there is insufficient evidence 
of record at this time to make a proper determination.  
Specifically, a search for EVRs from 1995 to 1997 must be 
conducted, as whether or not the appellant returned such 
forms will affect the determination on appeal.  In this 
regard, the Board must recite section 3.661(a) of the Code of 
Federal Regulations, which addresses EVRs and states the 
following:

Determination and entitlement. (1) Where 
the [EVR] shows a change in income, net 
worth, marital status, status of 
dependents or change in circumstances 
affecting the application of the net 
worth provisions, the award will be 
adjusted in accordance with § 
3.660(a)(2).

(2) Where there is doubt as to the extent 
of anticipated income payment of pension 
or dependency and indemnity compensation 
will be authorized at the lowest 
appropriate rate or will be withheld, as 
provided in § 3.260(b) or § 3.271(f).

(Emphasis in original.).

Additionally, that regulation addresses when a person 
receiving improved death pension benefits fails to return an 
EVR for any year, which states:

Discontinuance of dependency and 
indemnity compensation (DIC) or improved 
pension shall be effective the first day 
of the 12-month annualization period for 
which income (and net worth in an 
improved pension case) was to be reported 
or the effective date of the award, 
whichever is the later date. 

Id. at (b)(1)(ii) (2000).  

Thus, if the RO did not receive an EVR during the year 1995, 
the RO would need to establish upon what basis it continued 
to pay the improved death pension benefits to the appellant 
until 1998.  See id.  This could affect the amount of the 
appellant's debt.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO must conduct an exhaustive 
search to find the EVRs allegedly 
submitted by the appellant for the years 
1995, 1996, and 1997.  

2.  If the RO finds the EVRs from 1995 
through 1997, the claim of entitlement to 
a waiver of overpayment of improved death 
pension benefits in the amount of 
$21,012.00 must be readjudicated based 
upon what facts the EVRs establish, to 
include whether the amount of overpayment 
of $21,012.00 is correct.

3.  If the RO cannot find the EVRs from 
1995 through 1997, it must associate with 
the claims file a statement listing the 
steps it took to find the 1995, 1996, and 
1997 EVRs.  Next, it must establish upon 
what basis it continued to pay the 
improved death pension benefits to the 
appellant until 1998, which should 
include a discussion of 38 C.F.R. 
§ 3.661.  Finally, the claim of 
entitlement to a waiver of overpayment of 
improved death pension benefits in the 
amount of $21,012.00, must be 
readjudicated, to include whether the 
amount of overpayment of $21,012.00 is 
correct, based upon the RO's above 
determination as to why it continued to 
pay improved pension benefits if no EVR 
was submitted beginning in 1995.

The appellant and her representative, if any, should be 
provided with a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the veteran's VA claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


